Title: From Thomas Jefferson to Thomas Mendenhall, 25 February 1803
From: Jefferson, Thomas
To: Mendenhall, Thomas


          
            Sir
            Washington Feb. 25. 1803.
          
          I recieved last night your favor of the 12th. I can say with truth that I do not remember ever to have recieved such a paper as is the subject of your letter. I might ascertain this by a recurrence to my files; but it is unnecessary for another reason. it is so important to the public service that I should be the center of information as to whatever concerns them, that in order to induce it to be freely given I am obliged to let it be understood that whatever I recieve is sacredly confidential, and shall not under any circumstances be given up. this imposes on me the obligation to suffer no impression to be made on me by any secret information, nor to act on it, until I verify it by further & sufficient enquiry. for this reason had I such a paper as you suppose I could not communicate it without a breach of trust, but I repeat my assurance that I have not the smallest recollection of having recieved such an one. Accept my best wishes & respects.
          
            Th: Jefferson
          
        